Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 1 of 15 PageID: 6




                  EXHIBIT A
  Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 2 of 15 PageID: 7




Philip D. Stern (NJ Atty. ID #045921984)
K M LAw FtEznrt LLC
411 Hackensacic Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone & Fax (201) 273-71 l 7
ykim@Icimlf.com
Attorneys,for I'laintiff ''I ariq Eishabbd


                                                           SUPERIOR COURT OF NEW JERSEY
TARIQ ELSHABBA, orr behalf qf himself and                  LAW DIVISION: PASSAIC COUNTY
those similarly situated,
                                                                        Civil Action
                       Plaintiff,
                                                                Docket No. PAS-L-1676-21
                vs.
                                                                        SUMMONS
JEFFERSON CAPITAL SYSTEMS, LLC,

                       Defendant.



From The State of New Jersey To The Defendant(s) Named Above:

        The plaintiff, named above, have filed a lawsuit against you in the Superior Court ofNew
Jersey. The cornplaint attached to this summons states the basis for this lawsuit. If you disptIte
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at
http://www.iudiciary.state.ni.us/p►•ose/10153 deptyclerklawref.pdf.) Ifthe complaint is one in
foreclosure, then you must file your written answer or motioii and proof of service with the Clerk
of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing
fee payable to the Treasurer, State of Nevv Jersey and a completed Case Information Statement
(available from the deputy clerk of the Superior Court) must accompany your answer or motioii
when it is filed. You must also send a copy of your answer or motion to plaintiffs' attorneys
whosc namcs and addresscs appcar abovc, or to plaintiffs, if no attorncy is namcd abovc. A
telephone call will not protect your rights; you must file and serve a written answer or motion
(with fee of $175.00 and completed Case Information Statement) if you want the court to hear
your defense.


         If you do not file and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief plaintiffs demands, plus interest and costs of suit. If

                                             Page 1 of 2
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 3 of 15 PageID: 8




judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.

        If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (I-
888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a reterral to an attorney by calling one of the Lawyer Keterral 5ervices. A directory
with contact inforniation for local Legal Services Offices and Lawyer Referral Services is
available in the Civil Division Management Office in the county listed above and online at
http://www.judiciary.state.ni.us/prose/]0153 deptyclerlclawref.pdf.

                                             /.s/Mrchelle M. Smith
Dated: May 26, 2021                          Michelle M. Smith
                                             Clerk of the Superior Court of New Jersey

Name of Defendant to be served:              Jefferson Capital Systems, LLC

Address of Defendant to be served:           c/o Corporation Service Company
                                             Princeton South Corporate Center, Suite 160
                                             100 Charles Ewing Boulevard
                                             Ewing, New Jcrscy 08628




                                           Page 2 of 2
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 4 of 15 PageID: 9




Philip D. Stern — 045921984
KiM LAw FtRrn LLC
401 Hackensack Avenue, Suite 701
Hackensack, NJ 07601
(201) 273-71 17
Attorneys for Plaintiff, Tarig Elshabba

                                                        SUPERIOR COURT OF NEW JERSEY
TARIQ ELSHABBA, individually and on
                                                                LAW DIVISION
behali'of all others similarly situated,
                                                               PASSAIC COUNTY
                               Plaintiff,                            Civil Action

               Vb'.                                      Docket No. PAS-L-                     -21

                                                          CLASS ACTION COMPLAINT
JEFFCRSON CAPITAL SYSTCMS, LLC,
                                                              AND JURY DEMAND
                                                       WITH CERTIFICATIONS PURSUANT TO
                               Defendant.
                                                              R. 1:38-7 AND R. 4:5-1


       Plaintiff, Tariq Elshabba, residing in Passaic County, Ncw Jcrscy, individually and on

behalf of all others similarly situated, by way of Complaint against Defendant, Jefferson Capital

Systems, LLC, says:


                             I.      NATURE OF THE ACTION

       1.      This action arises as a result ofthe Defendant, Jefferson Capital Systems, LLC

communicating private information about Plaintiff and other similarly situated New Jersey

consumers, including their status as debtors, the amounts allegedly owed, and the entity to whom

the debt was originally incurred but is currently owned by Jefferson, to third-parties for the

purpose of creating and mailing collection letters in an attempt to collect debts from Plaintiff and

the members of the class Plaintiff seeks to represent in violation of the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. §§ 1692-1692p.


                                       li.        PARTIFS
       1.      Plaintiff is a natural person.




                                                Page 1 of 8                               r;le f!2 l-00020
      Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 5 of 15 PageID: 10


,


             2.     At all times relevant to this Complaint, Plaintiff was a citizen of the State of New

    I Jersey, residing in Passaic County, New Jersey.

             3.     At all times relevant to the factual allegations ofthis Complaint, Defendant was a

     for-profit limited liability company located in St. Cloud, Minnesota and registered to transact

     business in the State of New Jersey.


                                             III.      FACTS

             4.     Defendant is in the business of purchasing defaulted debts incurred by natural

     persons arising frorn transactions primarily for personal, family, or household purposes for less

     than the balance due and attempting to collect those debts.

             5.     When attempting to collect such debts, Defendant uses the mails, telephone,

     internet, and otlier instruments of interstate commerce.

             6.     Defendant's principal purpose is the collection of such debts.

             7.     Defendant alleges that Plaintiff had defaulted on a payment obligation with

     respect to a balance on a certain Mastercard credit card account ("Debt").

             8.     By letter mailed on or after May 23, 2020 addre.sse.d to Plaintiff. Defendant

     attempted to collect the Debt.

             9.     A true but partially redacted copy of the lettei• is attached as Exhibit A.

             10.    At ttie tinie the letter was mailed, Defendant liad na legal riglit to sue Plaintiff due

     to the age of the Debt.

             11.    Nevertheless, Defendant's letter misleading suggested Plaintiff would be better

     off making one or more payments oii the Debt or agreeing to rnake one or more payments on the

     Debt.




                                                    Page 2 of 8
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 6 of 15 PageID: 11




         12.   Although Defendant's letter included language disclosing that the Debt is time-

bai•red, it also included convoluted language which could mislead the least sophisticated

consumer about the effect of a payment or an agreement to pay on the statute of limitations.

         13.   On information and belief, the language in the letter was drafted to confuse some

consumers, including the least sophisticated consumer, about the nature or character of the Debt.

         14.   In an effort to cut costs, Defendant voluntarily chose not to prepare, print, and

mail the letter itself but, instead, to communicate information about the Debt and about Plaintiff

to a third party commonly called a"mail vendor" or a"letter vendor."

         15.   Plaintiff never consented to Defendant communicating such information with any

third party.

         16.   No cuurl aultruriced Deferrdurrl tu curnrnunicale such irrfurrrraliorr w arry third

party.

         17.   Defendant's communication of such information was not necessary to effectuate a

post judgment remedy.

         18.   Defendant's mail vendor is not Plaintiff, Plaintiffs attorney, a consumer reporting

agency, the Debt's creditor, or the creditor's attorney.


               IV.      POLICIES AND PRACTICES COIVIPLAINED OF

         19.   On information and belief, it is Defendant's policy and/or practice mail collection

letters through the use of third-party mail vendors.

         20.   Plaintiff contends that such policy and practices violate Plaintiff's rights protected

by the FDCPA.




                                             Page 3 of 8
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 7 of 15 PageID: 12




                               V.      CLASS ALLEGATIONS

       2.      Plaintiff brings this action individually and as a class action on behalf of all other

persons similarly situated pursuant to R. 4:32.

       21.     Subject to discovery and further investigation which may cause Plaintiff to

modify the following definition, the "Class" is defined to include:

                   Each natural person to whom Jefferson Capital Systems,
                   LLC mailed or caused to be mailed a I.etter where the Letter
                   was mailed to a New Jersey address and included the
                   following text (or substantially similar text):

                       This information is not legal advice. The law limits how
                       long you can be sued on a debt. BecaLise of the age of
                       your debt, we (Jefferson Capital Systems, LLC) cannot
                       siie you for it and we will not report it to any credit
                       reporting agency. In many circumstances, you can renew
                       thc dcbt and start thc tiinc period for thc filing of a
                       lawsuit against you if you take specific actions such as
                       making certain payment on the debt or making a written
                       prorriise lo pay. Yuu shuuld ileterrriine lhe effect of ariy
                       actions you take with respect to this debt.


       22.     Subject to discovery and further investigation which may cause Plaintiff to

modify the following definition nfthe "Class Claims" at the tirne Plaint.iff moves for class

certification, Plaintiff defines the Class Claims as:

                   All Claims arising under the Fair Debt Collection Practices
                   Act based on or arising fi•om the mailing of a Letter.


       23.     Based on discovery and furthei• investigation (including, but not limited to,

Defendants' disclosui•e of class size and net worth), Plaintiff may, in addition to moving for class

certification using modified definitions of the Class, Class Claims, and the Class Period, seek

class certii-ication only as to particular issues as allowed under R. 4:32-2(d).

       24.     The identity of each member of the Class is readily ascertainable from

Defendant's records.


                                             Page 4 of 8
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 8 of 15 PageID: 13




        25.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions ofR. 4:32-1(a) because tliere is a well-defined community interest in

the litigation in that:

              a. Numerosity. Plaintiff is irrformed and believes, and on that basis alleges, that the

                 members of the Class are so numerous that joinder of all members would be

                  impractical. On information and belief, there are at least 40 members of the Class.

              b. Commovrality. Common questions of law and fact exist as to all members of the

                 Class.

              c. Typicality. Plaintiff's claims are typical of the claims of the class members.

                 Plaintiff and all members of the Class have claims arising out of Defendant's

                 ccrrirrrurricaliun uf infurrrratiun abuul curisurners arid ttie alleged ciebls lu ttiircl

                 parties and the use of information about time-barred debts.

              d. Adequacy. Plaintiff will fairly and adequately protect the interests of the class

                 members insofar as he has no interests that are averse to the absent class

                 members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                 also retained counsel experienced in handling consumer lawsuits, complex legal

                 issues, and class actions. Neither Plaintiff nor his attorneys have any interests

                 which might eause them nnt te vignrously pursue the instant class action lawsuit.

        26.      This action may be maintained as a"Bla-class", a"B2-class", a"B3-class", or a

hybrid of any two or all three types however, at the time of cornmencing this action, Plaintiff

expects to seek certification of a class under R. 4:32-1(b)(3) because:

              a. the questions of law and fact common to members of the Class appear to

                 predominate over any questions affecting an individual member; and




                                                 Page 5 of 8
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 9 of 15 PageID: 14




             b. a class action would be superior to other available methods for the fair and

                efficient adjudication of the controversy because individual joinder of all

                members would be impractical, class action treatment will permit a large number

                of similarly situated persons to prosecute their common claims in a single forum

                efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender, an important public interest will be served by

                addressing the matter as a class action, substantial expenses to the litigants and to

                the judicial system will be realized, and difficulties are unliltely in the

                management of a class action.


          VI.       CAUSE OF ACTION FOIt VIOLATIONS OF THE FDCPA

       27.      Plaintiff realleges and incorpor-ates by reference the allegations in the preceding

paragraphs ofthis Complaint.

       28.      Defendant is a"debt collector" within the meaning of 15 U.S.C. § 1692a(6).

       29.      The Debt is a"debt" within the meaning of 15 U.S.C. § I 692a(5).

       30.      Plaintiff is a"consumer" within the meaning of 15 U.S.C. § 1692a(3).

       31.      Defendant's letter is a"communication" within the meaning of 15 U.S.C.

§ 1692a(2).

       32.      Defendant's communication of the information contained in its letter to a mail

vendor and causing the letter to be mailed violated Plaintiff's rights protected under the FDCPA.

Such violations include but are not limited to the following:

             a. Communicating with "any person" in violation of 15 U.S.C. § 1692c(b);

             b. Using means to collect a debt which harass, oppress, or annoy any person;

             c. Using false, deceptive, or misleading means to collect any debt; and



                                              Page 6 of 8
Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 10 of 15 PageID: 15




             d. Using unfair or unconscionable means to collect or attempt to collect any debt.

       33.      Based on any one of those violations, Defendant is liable to Plaintiff and the Class

for damages, attorney's fees and costs under 15 U.S.C. § 1692k, as well as prospective injunctive

relief barring Defendant's use of mail vendors to prepare, print, or mail collection letters. See,

LoiRman v. Kings Landing Condo. Ass'n, Inc., 324 N.J. Super. 97, 10$ (Ch. Div. 1999)

(permitting equitable relief despite the absence of enabling statutory language when there is no

prohibitory statutory language); and Aparin v. Cnty. of Gloucester, 345 N.J. Super. 41, 59 (Law

Div.) (quoting Loignian).


                              VII.      PRAYER FOR RELIEF

       34.      WHEREFORE, Plaintiff, Tariq Elshabba respectfully requests the Court enter

judgment against Defendant, Jefferson Capital Systerns, LLC, as follows:

             a. An ordcr ccrtifying that thc Causc of Action may bc maintaincd as a class action

                pursuant to R. 4:32 including defining the class, defining the class claims, and

                appointing Plaintiff as the class representative and one or more attorneys at the

                Kim Law Firm LLC as class counsel;

             b. An award of statutory damages for Plaintiff pursuant to 15 U.S.C.

                § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

             c. An award of statutory damages for the Class pursuant to 15 U.S.C.

                § 1692k(a)(2)(B)(ii);

             d. Entry of a prospective injunction barring Defendant from using mail vendors to

                print and mail Defendant's collection letters;

             e. Attorney's fees, litiSation eYpenses, and costs pursuant to 15 U.S.C.

                § 1692k(a)(B)(3);



                                             Page 7 of 8
Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 11 of 15 PageID: 16




           f. An award to Plaintiff and any Class mernber of such amount as to ameliorate the

               tax consequences from an award of attorney's fees, litigation expenses, and costs

               which is includable in Plaintiff's or any Class member's income for purposes of

               Federal and State income taxes; and

           g. For such other and further relief as may be just and proper.


                                 VIII.     JURY DEMAND

       Plaintiffdemands trial by jury on all issues so triable.

                                               KtM LAw F1Rm LLC
                                               Attorneys for Plaintiff, Tariq Elshabba

                                                            sl Philip D. .Stern
 DATED: May 23, 2021                                         Philip D. Stern


                 IX.     CERTIFICATIONS PER R. 1:38-7 AND R. 4:5-1

        As required by R. 1:38-7: "I certify that confidential personal identifiers have been
redacted from documents now submitted to the court, and will be redacted froni all documents
submitted in the future in accordance with Rule 1:38-7(b)." The term "confidential personal
identifiers" is defined by Rule 1:38-7(a).

        As required by R. 4:5-1: 1 certify that the matter in controversy is not the subject of any
other court action or arbitration proceeding, now or contemplated, and that no other parties
should be joined in this action.

                                                            s/Philip D. Stern
 DATED: May 23, 2021                                         Philip D. Stern


              X.       DESIGNATION OF TRIAL COUNSEL PER R. 4:25-4

Pursuant to R. 4:25-4, Plaintiff designates Yongmoon Kim and Philip D. Stern as trial cotinsel.

                                               KiM LAw F[[zNt LLC
                                               Attorneys for Plaintiff, Tai•iq Elshabba

                                                            .c/ Philip n. ,Stern.
 DATED: May 23, 2021                                          Philip D. Stern




                                             Page 8 of 8
  Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 12 of 15 PageID: 17




                   Itelum Mail C)nly
                   r0 130;i 1120
                   CI IR RLCYrTE, NC ?Saol -1 12u

                                                                                                                                                       1ffl-
                                                                                                                                                   P
't:•q+             N'lety 23,202l)




                   t~~t~rrtll                                              r~~rtr                                              4            CAP1TAL
                   '1-AttIC)    w b iABt3:A



                                                                             tea




         ,y~d ' -- }-~a a       7    r~- 2~~p ~         -~ '~ r-,s~,'.e.t?          y{."-;~'R~.~`a~ ~#~'••' ,~t{ TC ,L~~ '                                                            r~,+yl'?y'!a'
                                                                                                                          ~.~.-':?4i.4 '7~7.'_ r.              ,   ~ r         .
          "}#..,:-~+~~~              ►..~"~'i,: ~~}'t.,.~- '_`-P-.. s'r?'?PF~.`:~'+~'F..Lr}3e-~$'r"~C'h:_      .-°~I~~r,`'" l : l
                                                                                                                                  4



    Acr.•mrnt t:                                1r1'7

    .1C`i Reli;t'cnt:e ;,i: ~r)f,,>
     C)cbt Dc.cription:                                            MA51"
    Anurunt c>1'lltc Debt:

    Dcat• I'nriq K F:lshabba:

     I'aying your aattitunding balunCc can seem stresvful. Wo havc ptlyn}t:nt oticrs n4arilablc to helia yon.

    You t:ttn tict:ide \vhich plan works for yok: right now.

                 tiETer #1 - Sitl~fje mn•menl stnd the Irtrrrest `;llings
                 Resotve your ttccount u•ith a lun}p suni hayment of ~='                       \vhich rcpresenis ttn apjtrosit;iate 7A'iu savinas.

                 OlTer #Z - Pscurcruytan vyitit sav•ingl
                 IZe,caiv4 ,Yctur:recuttm :ritlr 3 Irtonlhiy p,tynxut's of a=               lvlricb reprr=sents tm apptxtximnit 65°o savings.

                 t)fl'a~r#3- Payvournecnunt in Iltli loith monthh, navnlents
                 [2csahre yuur:u;cclunt wilh 12 rnontlilv paym4n?s of=   wliich reptrsenls payment of full hrilance.

    'nccsc uffca, c.,t,itr utt lunr 27. 2020. 1Yc urc nut ol,li -iltCd tv i'ci1C\\' thGSC UITCI .~,                                II Yilli VVVtltll IihC iftiClltKritill tltllc to
    respund to these uptions, please contact us.


    'Tllis inl'onnatit>n is not leWtl 0dvtce. T"he h\v ltteltv 11o4v long yt.Kt can Ix .tled on a clelx. L3rc:atze ot'dlt aye nf ycat.r clebt, tve (Jetletscln Cltpital
    Systuns, l_I-Q ctumot suc yuu titr a;fnd +vc wtll nut repon il lo any crectit trruntng ngcncy. In minn• citLumstanciss, ytxt cxtn rene\v thc deht rtnd
    sttut the tmrc Ix•ricxl fur tltc: Giin, uftt lin\.ult ilpintil you tf yUti takc spe~aiie ttctlons such a, trlttkinu ccr'tnin Ixtytnent un thc cici,t cn tnttking tt
     \\•ritton prumise lo ptty. You shoulti cictrrminc thv efreet ui'any action. you utke with t>:a-pec•t to thi, debt.
    If nuno of thesc nptiony werk for you, th::re Is Nt1lI rtlnm lu ouatumixe na nectieci. Our t:lnff iK lnuned to aasisl you with n p,or~,.~rum thet
    SttttS ~Out nCtitlS.


     tiull In
            _ con_tNct us:
             ri V ivit rsur u+Ph <ilt- at tvtvvr Mv If"AP rnm
            o tiy 1'hone: Y4+-.h3-73G 1(l.inghsh ant! Ispanol)
            c, I-lout:; rtf Opertuon: h4on-'!-hum X AN't - G PM. Fri S n?VL - 4 i'M C'cntrdl 'I'ilnc
            o ti;ncl cutrespondcnce tu: 16 McLr:lanil Rontl, Saint C:loutl, fvtN 56303
            a Mall paynscnts lu: PO t3ox 772$13. Chicago, IL n0677-ZS13

    Sinccrt:ly.
    lefiia.son ('nrit;il tiyslems, I..LC




Exhibit A (cropped and redacted)
   Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 13 of 15 PageID: 18




Comt7l:tints: 1 fycru bave a complaint, pleitse writc to us at 16 MeL+;latuf Rottd Uent. C Saint Clotttl, MN 563p3 orcall us tull-free ttt 1-8$8-718-UD48,
fvionclay through Friday.
iZcstr3ctivc ErulorserncntfAecord artd fiatisf"stction/t'ost Dalcci C:hecki: Anycheck.moneyorderorolhcriristntn7ctutcrulwttclnsttnaccord in
:;:rtisfhetian. or which incluclex; u conctition, itu:lutlinkt hat not linu!ecl uo jxut clateel chcxlts, restrictive entk+rtiemcnt or any st:itcrnent tu Ilie eiiect that
ac:cclatctncr af Suutt inktntmcnt sh<all con,;titutc ftdl or p,tttinl s.uisfacliun of n d'tshtuaKl or unciisputtxl cicbt (cetllcctivcly, u"C't>ntiition") mutsi nnlv be scnt tu
ns nt P013ox 7999. Ocparnnen! (2, S;tint C:lutul, iv1:~ 5ti.301- 7999. You must nutc currstaicuau:ay on thc litce of thc Paymcnt instnunent that if ts tendcrtcl
 tut Ihis Irwpt.rac. 1t%e tu-Ma ve lltc rit,ltt lu refuM: ru itCcepl :.my paytnent flr.tt is aidjja;t tu ;t CunQitiun. lf tltr laawtcrnl tlucti uut CutntA}= With t(w li>rez wittp; untl
tve pmcess il, tti•e wiil not be lxnttul by suiv Coniiitiott.




Exhibit A (cropped and redacted)
       Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 14 of 15 PageID: 19

PASSAIC'SUPERIOR COURT
PASSAIC COUNTY COURTHOUSE
77HAMILTON STREET
PATERSON         NJ 07505
                                               TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 653-2910
COURT HOURS 8:30 AM - 4:30 PM

                                DATE:   MAY 24, 2021
                                RE:     ELSHABBA TARIQ VS JEFFERSON CAPITAL SYSTEMS,LLC
                                DOCKET: PAS L -001676 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:     TRACK 2.

      DISCOVERY IS      300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:     HON BRUNO MONGIARDO

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       001
AT:   (973) 247-8205.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF-MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            AT.TENTION:
                                             ATT: PHILIP D. STERN
                                             ECIM LAW FIRM LLC
                                             411 HACKENSACK AVE STE 701
                                             HACKENSACK        NJ 07601

JURCHA2
 Case 2:21-cv-12948-KM-AME Document 1-2 Filed 06/24/21 Page 15 of 15 PageID: 20




                        Civil Case Information Statement
       __                                                  -            ._      ,          .        ,,_.._ . ,._ r ~       -- j - 7-7-7 .._._._.   . __   ----
C ase Details. PASSAIC ~ CiviLPart Docket# L-001676-21 w` 4 ~^                                                                      " r                          ~


Case Caption: ELSHABBA TARIQ VS JEFFERSON                                            Case Type: TORT-OTHER
CAPITAL SY STEMS, LL                                                                 Document Type: NJ eCourts Case Initiation Confirmation
Case Initiation Date: 05/23/2021                                                     Jury Demand: YES - 6 JURORS

Attorney Name: PHILIP D STERN                                                        Is this a professional malpractice case? NO
Firm Name: KIM LAW FIRM LLC                                                          Related cases pending: NO
Address: 411 HACKENSACK AVE STE 701                                                  If yes, list docket numbers:

HACKENSACK NJ 07601                                                                  Do you anticipate adding any parties (arising out of same
Phone: 2012737117                                                                    transaction or occurrence)? NO
Name of Party: PLAINTIFF : Elshabba, Tariq
                                                                                     Are sexual abuse claims alleged by: Tariq Elshabba? NO
Name of Defendant's Primary Insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSESOF DETERMINING fF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO

If yes, is that reiationship:

 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:
 Class action against debt collector for statutory tort arising under the Fair Debt Collection Practices Act, 15
 U.S.C. sec. 1692 et seq. As a class action, case should be assigned to Track IV to allow individual case
 management.


 Do you or your ciient need any disability accommodations? NO
            If yes, please identify the requested accommodation:




 Will an interpreter be needed? NO
            If yes, for what ianguage:


 Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? NO


                            •      .:• _. . s.   ~,. . , . . .~~. ° .        . _~:                                     a

 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 05/23/2021                                                                                                                             /s/ PHILIP D STERN
 Dated                                                                                                                                               Signed
